Citation Nr: 1817855	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-26 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to December 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this matter has since been transferred to the RO in Huntington, West Virginia.  

The Board remanded this matter in May 2015 for additional development.  

In December 2017, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The Board received a responsive opinion in February 2018.  Initial review revealed that the matter should be resolved favorably for the Veteran, and accordingly, the Board will proceed with the consideration of his case.


FINDING OF FACT

The Veteran's PTSD had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that service connection for is warranted as the most probative evidence of record shows that the Veteran's PTSD is caused by fear of death suffered while in service in the Republic of Vietnam.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Veteran has associated his symptomatology with fear of death and other trauma he experienced while serving in the Republic of Vietnam.  See August 2010 Form 21-0781.  The February 2018 VHA Medical Opinion obtained by the Board confirms the Veteran's contentions.  In that opinion a VHA psychiatrist reconciled conflicting VA medical opinions, and opined that the Veteran's symptoms reflect a diagnosis of PTSD; PTSD that the doctor opined was caused by the Veteran's service.  As this opinion is based on a complete review of the Veteran's record and also addresses the Veteran's own reports, the Board finds it to be the most probative medical evidence of record.  With all of the elements for service connection satisfied, the Board finds that entitlement to service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


